 DECISIONS OF NATIONAL LABIOR RELATIONS BOARI)Bel-Air Bowl, Inc. and District No. 9, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 14-CA- 12366January 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MMBIRSPENII.O AND TRUISDAIEOn August 13, 1979, Administrative Law JudgeDavid P. McDonald issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Bel-Air Bowl, Inc.,Belleville, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.We agree with the Administrative Law Judge's resolution of Reslpondent'scontentions concerning the alleged invalidity of the Union's authorizationcards. We also note that even if. as Respondent alleges, the Union representedto employee card signers that any time prior to the execution of a contractthey could renounce union representation by a simple majority vote, hereRespondent by its unlawful conduct procured the employees' March 1979vote to "drop the Union."' We have modified the Administrative Law Judge's notice to conform withhis recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had anopportunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Relations247 NLRB No. 3Act and has ordered us to post this notice. We intendto abide by the fiollowing:The National Labor Relations Act gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which imposesa lawful requirement that employees becomeunion members.WE WiI. NOT announce and grant pay in-creases or refer to other possible future economicbenefits to induce you to give up your support forDistrict No. 9, International Association of Ma-chinists and Aerospace Workers, AFL-CIO.WI WIl.l. NOT force you to vote or otherwisechoose between receiving a pay raise and contin-ued union representation.WE WILl. NOT bypass the above-named Unionas your exclusive collective-bargaining represen-tative by dealing directly with you as to rates ofpay and possible future economic benefits.WE WIll.. NOT withdraw recognition or refuseto bargain collectively, upon request, with theUnion as the exclusive bargaining representativeof all our employees in the appropriate unitdescribed below with respect to wages, hours ofemployment, and other terms and conditions ofemployment. The appropriate unit is:All full time and regular part-time mechanics,pin chasers and desk clerks employed by theRespondent at its Belleville facility, excludingjanitors, babysitters and supervisors, as definedin the Act, and excluding all other employeesnot included in the above-described unit.WE WILl. NOT refuse to furnish the necessaryinformation for collective bargaining to theabove-named labor organization.WE WII.L NOT in any other manner interferewith, restrain, or coerce you in the exercise ofrights guaranteed you under Section 7 of the Act.WE WI.l. recognize and, upon request, bargainwith the above-named labor organization as theexclusive representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understanding is6 HEL-AIR BOWL. INC.reached, embody such understanding in a signedagreement.WtI wiI. furnish to the above-named labororganization the information which was request-ed by Roy B. Hawkins in his letter of February 1,1979.BEI.-AIR Bowl ,INC.DECISIONSTtMrlMINT 01: TH. CASI.DAVIDI P. McDoN.XI ). Administrative Law Judge: Thiscase was heard before me in St. Louis, Missouri. on Ma 7.1979.' The charge was filed on March 14 by District No. 9.International Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union. The com-plaint. issued on April 4 alleged that el-Air Bowl. Inc..herein called Respondent, violated Section 8(a)( ) and (5) ofthe National Labor Relations Act. as amended. Respon-dent's answer to the complaint denies the commission of anyunfair labor practices.The parties were afforded full opportunity to be heard: tocall, examine, and cross-examine witnesses, and to introducerelevant evidence. Post-hearing briefs hase been filed onbehalf of General Counsel and Respondent.'Upon the basis of the entire record, my observations of thetestimonial demeanor of the witnesses, and the briefs of theparties. I make the following:FIN)IN(;S 01: FACII. rTHI BUSINISS O- RSPONI)ENTAt all times material herein, Respondent has been acorporation organized under the laws of the State of Illinois,with an office and principal place of business located inBelleville, Illinois, where it is engaged in the bowling andrest.urant business, providing recreational services, food.alcoholic beverages, and other related services. During thepast 12 months Respondent, in the course and conduct of itsbusiness operations, performed services and sold goodsvalued in excess of $500,000 and during the same periodpurchased and received goods or services valued in excess of$10,000 directly from suppliers located outside the State ofIllinois.Respondent admits, and I find upon the basis of theforegoing, that at all times material herein Respondent hasbeen an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE I.ABOR ORGANIZATIONRespondent concedes, and I find, that at all times materialherein the Union has been a labor organization within themeaning of Section 2(5) of the Act.iI. ISSISThe issues to be decided herein are:I. Whether Respondent violated Section X(a)( I) of the Actthrough granting wage increases deliberately timed todiscourage employees from forming or remaining in theUnion and by soliciting employees to vote against represen-tation by the Union.2. Whether the mechanic. pin chasers, and desk clerksrepresented an appropriate unit3. Whether the signed union authorization cards werevalid.4. Whether the Union represented a majority of themechanic pin chasers. and desk clerks employed hb Respon-dent and whether Respondent violated Section X(a)(5) andI 1) of the Act bh failing and refusing to recognize the Union,provide requested infolrmation needed for hargaining, andbargain collectively with the Union as the exclusive repre-sentalive of all employees in that unit.IX. IH Xl 1.1(1il) 'Nt SIR I \1OR PR \t. It I.SRespondent operates a howling alley in Ielleville. Illinois.which is open to the public 7 days a week, until 1 am.Sunday through Thursday and until 2 a.m. on Fridas andSaturday In addition to facilities for bowling. Respondentmaintains a restaurant. a bar. and babysitting facilities for itscustomers. Approximately 60 employees, who are represent-ed by the Restaurant Employees Union. work in therestaurant and bar. The four janitors and three babysittersare not represented by a union. Respondent also employs theunit sought to be represented by the Union. which consistsof one mechanic, four pin chasers. and three desk clerks.James J. Cange testified that he has been employed byRespondent for 3 years as a mechanic and 2 years as a pinchaser. As a mechanic his present duties require him toperform all major repairs and general maintenance of laneand pinsetting equipment from 4 to II a.m. His primarywork station is behind the pinsetting equipment. where heworks with the pin chasers. The basic difference between amechanic and a pin chaser is the degree of complexity intheir mechanical skills and work. In addition to minorrepairs, the pin chasers adjust automatic pinsetters. dust andoil the lanes, and answer calls. The working hours of a pinchaser vary, but generally coincide with the period when thebowling alley is open to customers. Both the mechanic andthe pin chasers are notified of any alley problems by the deskclerk through a public address system with the use of aspecial code.The position of desk clerk was described by WilliamLehman. who has worked in that position for 6 years. Thedesk clerks are located at the front of the building and workduring bowling hours. They act as cashier. assign lanes, rentshoes, sell candy, clean the telescores, empty trash into wastecans, and prepare for league play.The janitors clean up. empty waste cans and ashtrayswash windows. and perform other cleanup functions frommidnight to 8 a.m. throughout the building.All dates herein refer to 1979 unilesIs otherwe indicated7Frror,\ ill the transcript haw been intend nd clrrected. DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe babysitters work in an annex in the bowling alley'sbasement, caring for customer's children. They never per-form other tasks and only rarely come in contact with otheremployees.The mechanic, pin chasers, desk clerks, janitors, andbabysitters are supervised by John Daubach, the plantmanager. At the time the employees signed the unionauthorization cards, the janitors were under the supervisionof Rick Stauder.On January 18 the union business representative, Roy B.Hawkins, distributed union authorization cards to employ-ees Jeffrey Loesche, William Lehman, Peggy Goedelman,Ricky Pierce, and Randy Rau during a meeting at his home.On the following day he received in the mail five of thesecards which were properly signed. The sixth card arrived onJanuary 20.'At that initial meeting Hawkins was asked by theemployees if they could get out of union representation inthe event they signed the authorization cards and laterchanged their minds. Jeffrey Loesche testified that Hawkinsresponded that "we could back out of the union any time upuntil the signing of the contract. He said that all that it tookwas a simple majority vote of the employees." On thefollowing morning Loesche conveyed this information toJames Cange and John Loesche. William Lehman asked "ifwe were bound in any way by the Union." Hawkinsresponded, "You are not bound in any way of any such sort.... [I]t just takes a simple majority of the vote towithdraw." He also explained that he would send a letter toRespondent asking to recognize him as the bargaining agent.On January 19 Hawkins sent a letter to Bel-Air Bowl,Inc., to the attention of George Reissen, notifying them thatthe Union represented the majority as their bargainingrepresentative in all matters regarding wages, hours of work,working conditions, and other conditions of employment ina unit described as alley maintenance and desk clerkemployees. The letter also offered Respondent an opportuni-ty to verify the Union's majority status. On January 25Respondent's former counsel, Robert Jennings, informedHawkins that he represented Bel-Air Bowl and inquired asto whether the Union had a majority of the people involved.When he was told the Union had all of those involved,Jennings replied that "if that was the case it didn't look likeit should go to a hearing."On January 30 Respondent's secretary-treasurer, FredRuff, Jr., informed Harold Lorenz, representative of theUnion, that Respondent was ready to sign a recognitionletter. Apparently, the letter was dictated by Lorenz andsigned by Ruff and Hawkins. All parties agree that thesignatures are true and correct. The letter simply states:This is to advise that Bel-Air Bowl, Inc. will recognizeand bargain collectively with District 9 InternationalAssociation of Machinists and Aerospace workers to' The cards state:YES, I WANT THE AMI, the undersigned employee of (Name of Company)authorize District 9, International Association of Machinists andAerospace Workers (IAM) to act as my collective bargaining representa-tive for wages, hours and working conditions.Hawkins' letter requested the following information:negotiate a collective-bargaining agreement regardingwages, hours of work, working conditions, and otherconditions of employment for the alley maintenanceand desk clerk employees of Bel-Air Bowl, Inc.The representatives of Bel-Air Bowl, Inc. will meet withthe Union Representative at a mutually agreed time anddate.On February I, by letter, the Union requested fromRespondent information which it felt was necessary for it toproperly perform its duties as bargaining representative.'Mr. Ruff, in a letter dated February 6, refused to provide theinformation, since he felt it should come from the employ-ees. Respondent concluded the letter, "[W]e will meet withyou at any mutually agreed time and date."The Union then forwarded a contract proposal onFebruary 14 and later agreed to a negotiation session forMarch 7, 1979. Respondent's new attorney, Lawrence P.Kaplan, notified the Union that his client was unable tonegotiate during the week of March 5 due to "certainquestions concerning the status of your representation ofcertain employees of Bel-Air Bowl, Inc."On March 12 Hawkins sent a second letter to Respondent,repeating his request for information concerning employeebenefits. Respondent neither answered this letter nor provid-ed the information.Ruff testified that he signed the union authorization letterupon the advice of Respondent's former attorney, Jennings.Mr. Ruff also admitted that he met with Hawkins early inmarch and had told him that Respondent could not bargainbecause they could not live with the contract and they wouldtake some other route.James J. Cange testified that he was approached by JohnDaubach on March I while he was working in the roombehind the pin setters. At that time Daubach explained thatthere was a possibility that he might buy Bel-Air Bowl andthat he was willing to offer a raise of 50 cents an hour andtime and half on holidays if the employees could get out ofthe Union. Cange agreed to disseminate the offer on thefollowing day. Later that week John Daubach wanted toknow the results of the employees' discussion. Cangeexplained that a decision had not been made, but he felt theywould drop the Union if Daubach purchased Bel-Air. Onanother occasion Daubach handed Cange a slip of paperwhich repeated the offer of a pay raise and a guaranteed paidvacation. Daubach then repeated the offer to anotheremployee, Bill Lehman. Eventually, Cange and Lehmandisseminated the offer to Rick Pierce, Margaret Goldman,Jeffrey Loesche, and Marilyn Lehman. The group unani-mously voted to drop the Union and accept Daubach's offerduring the second or third week of March. After they votedto drop the Union, Respondent, early in April, raised the1. Names of all employees in the bargaining unit, including dates ofhire, rates of pay, ages and sex.2. Classifications and job description of such employees.3. A list and description of all fringe benefits and how they arecomputed. Include copies of all benefit plans and cost per hour peremployee for each benefit and benefit plan.4. Shift schedules and hours of work.5. Information regarding free bowling, meals, relief times. etc.8 BEL-AIR BOWL, INC.hourly wage 50 cents for all of the employees in the proposedunit.V. ANALYSISA. Respondent's Recognition of the Union and RefusalTo BargainThe General Counsel correctly contends that Respondentgranted voluntary recognition to the Union as the bargainingrepresentative of the unit employees as of January 30, 1979.On that date Fred Ruff, Jr., executed a letter whichrecognized the Union in clear, concise, unqualified, andexplicit language. Although all parties agree that Ruff signedthe January 30 letter, Respondent denies that recognitionwas ever afforded. It should be noted that Ruff signed thisrecognition letter after he conferred with Jennings, Respon-dent's attorney. Jennings had previously spoken to Hawkins,who had indicated that the Union had authorization cardsfrom all the employees in question. Respondent neverinspected these cards, although the Union offered it theopportunity to verify their validity. In addition to signing therecognition letter Respondent agreed several times to com-mence bargaining during the week of March 5, 1979.The recognition of the Union was never an issue untilafter a proposed 12-page labor agreement was mailed toGeorge Reissen on February 14. Thereafter, Kaplan in-formed Hawkins by letter that he represented Respondentand that it would be unable to negotiate during the week ofMarch 5, since he was exploring certain questions concern-ing the status of the Union representation. In response tothis letter Hawkins contacted Kaplan and Ruff, seekingclarification. At the time Ruff simply stated that he and theboard of directors had reviewed the contract, they were ofthe opinion that they could not live with the contract theway it was, and they were going in some other route. DuringRuffs testimony he admitted that he did make the abovestatement.The action of Respondent was a voluntary recognition ofthe Union and an agreement to commence bargaining. Whenit later refused to meet or arrange for a future bargainingmeeting, it in essence reneged on its commitments torecognize the Union before a reasonable time for bargaininghad elapsed, thus violating the Employer's bargainingobligation. The Board in a similar case, Capitol TemptrolCorporation,' held that once the respondent therein grantedthe union's request for recognition, it became the exclusivecollective-bargaining representative of the employees. InJerr-Dan Corp.' the Board quoted with approval the follow-ing passage from the Decision in the analogous case ofBrown & Connolly, Inc:'Once voluntary recognition has been granted to amajority union, the Union becomes the exclusivecollective-bargaining representative of the employees,and withdrawal or reneging from the commitment torecognize before a reasonable time for bargaining haselapsed violates the employer's bargaining obligation.'243 NLRB 575 (1979).237 NLRB 302 (1978).'237 NLRB 271, 275 (1978).'Fn. 3, supra.Evidence that an employer has commenced bargainingor has taken other affirmative action consistent with itsrecognition of the Union aids in resolving the evidenti-ary question as to whether recognition was granted.However, once the fact of recognition is established,such additional evidence is not required, for thebargaining obligation arises upon voluntary recognitionand continues until there has been a reasonable oppor-tunity for bargaining to succeed.Therefore, after considering the foregoing statement oflaw and the credited evidence, I find that Respondent'saction was a withdrawal of recognition from the Union anda refusal to bargain, in violation of Section 8(a)(1) and (5) ofthe Act.B. The Validity of the Authorization CardsRespondent correctly states that a valid bargaining re-quest or demand must be made before an employer isobligated to recognize the requesting union, and to beeffective, the request must be made when the union, in fact,possesses signed authorization cards from a majority of theemployees in an appropriate unit. Respondent admits thatall employees of the proposed unit signed the authorizationcards, but argues the cards are invalid due to statementsmade by Hawkins.James Cange, William Lehman, and Jeffrey Loeschetestified that Mr. Hawkins told them that by a simplemajority vote, they could withdraw from the Union up untilthe time a collective-bargaining agreement was signed.During the hearing Mr. Loesche also answered, "That'scorrect," to the following question: "Mr. Loesche, isn't ittrue that at the meeting of January 18, that Roy Hawkinstold you by signing the card you were recognizing the Unionas your collective-bargaining representative?"On cross-examination Hawkins denied he ever told any ofthe employees that they could withdraw from the Union by asimple majority, nor did he discuss their obligations to theUnion. He pointed out that most of the conversation dealtwith how to join.In order to clarify this alleged ambiguity, it is necessary toreview the authorization cards. At the top of the card inlarge bold type appears: "YES, I WANT THE IAM."' Thetext itself is couched in explicit language denoting the IAMas the signatory's collective-bargaining representative forwages, hours, and working conditions. In Levi Strauss & Co.,172 NLRB 732 (1968), the Board addressed itself to thesolicitor's representation that signing "didn't mean that wewere joining the Union, that we had our choice when theelection came up."9The Board, finding the cards to be valid,stated:(T]hat employees are told in the course of solicitationthat an election is contemplated, or that a purpose ofthe card is to make an election possible, provides in ourview insufficient basis in itself for vitiating unambigu-ously worded authorization cards on the theory ofmisrepresentation.'Other cases in the same genre include: Cumberlond Shoe Corporation. 144NLRB 1268 (1963); N.L.R.B. v. Randall P. Kane. Inc. d/b/a The Catalyst,581 F.2d 215 (9th Cir. 1978).9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Supreme Court stated in N.L.R.B. v. Gissel PackingCo.. Inc. 395 U.S. 575, 606 (1969):[E]mployees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearly canceled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature.Based upon these principles, I find that the authorizationcards were valid. The language is clear and concise. Thetestimony of Loesche reinforces the language found on thecards, in that he acknowledged that Hawkins told theemployees their signatures designated the Union as theircollective-bargaining representative. When the employeessigned the cards they fully intended for the Union to act astheir collective-bargaining representative.C. The Appropriate UnitThe General Counsel alleges that a unit consisting of themechanic, pin chasers, and desk clerks constitutes anappropriate unit for purposes of collective bargaining.Respondent contends that approximately 60 employees arealready members of another union, and if the above unit isfound appropriate, an unrepresented residual unit will becreated consisting of babysitters and janitors. Respondentfurther argues that the babysitters and janitors have as muchsimilarity in their job functions to the proposed unit as themechanic, pin chasers, and desk clerks to each other. Even ifthe babysitters were considered inappropriate, Respondentcontends they should be included under the application ofthe residual unit concept.In determining the appropriate unit, the community ofinterest of the various employees must be taken intoconsideration. The babysitters are part-time hourly employ-ees who work in an isolated area in the basement of thebuilding. They rarely come in contact with other employees.Their job skills, training, and qualifications are totallydissimilar to the proposed unit.Although the janitors move throughout the building, theirwork and job skills are also dissimilar to the proposed unit.Their work schedule, from midnight to 8 a.m., preventsthem from coming in contact with the desk clerks and pinchasers. The single mechanic works from 4 to II a.m., butthe dissimilarity of his job function usually prevents thejanitors and mechanic from coming in contact with eachother.The mechanic, pin chasers, and desk clerks represent acohesive unit whose members are required to coordinatetheir efforts for the common purpose of directly serving thebowling patrons. Neither the janitors nor the babysittersever perform the duties of the mechanic, pin chasers, or deskclerks; however, the members within the proposed unit haveon several occasions performed each other's tasks.In light of the above, I find that the janitors andbabysitters do not have a community of interest similar tothat of the mechanic, pin chasers, and desk clerks."' N.L.R.B. v. Exchange Parts Co.. 375 U.S. 405 (1964); Frio-Lay. Inc. v.N.L.R.B. 585 F.2d 62 (1978); N.LR.B. v. Eagle Material Handling. Inc.. 558F.2d 160 (1977); Pride Refining Inc.. 224 NLRB 1353 (1976); CapitolTempirol Corporation, supra.Respondent argues if the unit sought is found appropriate,then the janitors and babysitters should also be included as aresidual unit. I do not agree. There are approximately threeor four babysitters and three janitors. Their exclusion fromthe proposed unit will not produce a residual unit problem.In Horn & Hardarl Co.. 173 NLRB 1077 (1968), the Boardstated:It also appears that these employees in this residual unitpossess sufficient community of interest with theemployees presently represented by the Intervenor towarrant inclusion in a single overall unit.In the present case the janitors and babysitters do notpossess sufficient community of interest to be included in theproposed unit.In view of the foregoing, I find that the unit sought by theUnion is an appropriate one for purposes of collectivebargaining within the meaning of Section 9(b) of the Act,and it consists of:All mechanics, pin chasers and desk clerks employed bythe Respondent at its Belleville facility, excluding allother employees and spervisors as defined in the Act.D. The Unilateral Pay RaiseThe evidence concerning the pay raise is not in dispute.After the Union notified Respondent of its representation,John Daubach offered the employees a raise of 50 cents perhour, a paid vacation, and time and a half on holidays if theemployees would get out of the Union. Initially, this offerwas presented as if it were coming from Daubach based onhis assertion that he wanted to buy the Bel-Air, but not ifthere were a union. The employees then voted to leave theUnion, and shortly thereafter Respondent, not Mr. Dau-bach, in fact gave the employees a 50-cent raise. Daubachdid not purchase the Bel-Air.I find that Respondent's conduct in granting a 50-cent,across-the-board raise to the unit employees, without noticeto or consultation with the Union, was in violation ofSection 8(a)(1) and (5) of the Act.'"In reviewing the sequence of events, it is obvious that afterRespondent determined it could not live with the proposedunion contract, it decided to take "some other route." That"other route" was manifested in Respondent's implementa-tion of a wage increase to influence the employees' vote, inviolation of the Act. Such conduct impinged upon theemployees' freedom of choice for or against unionization andresulted in undermining the Union's majority support andthus interfered with the lawful collective-bargaining rightswhich are protected by Section 7 of the Act.E. The Refusal To Provide Requested InformationAfter Respondent, by letter, recognized the Union onJanuary 30, Hawkins twice, on February I and March 12,requested information regarding, in general, employee workstatus." On February 6 Respondent refused to provide therequested information, since it felt the information was" Fn. 4, supro.10 BEL-AIR BOWL, INC.within the knowledge of the employees and should comefrom them.It is a well-established principle that an employer has anobligation, as part of its duty to bargain in good faith, toprovide information needed by a bargaining representativefor the proper performance of its duties.'2The informationrequested by the Union was rlevant and necessary to theUnion's performance of its representative obligations. Ab-sent special circumstances, a union's right to information isnot defeated merely because the union may acquire theneeded information through an independent course ofinvestigation." Respondent has an obligation, which it didnot meet in its letter of February 6, to supply the Union withthe requested information. Therefore, I find that Respon-dent, by failing and refusing to provide the informationrequested by the Union, violated and is violating Section8(a)(5) and (1) of the Act.Vl. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Bel-Air Bowl. Inc.. set forth above.occurring in connection with Respondent's operalion de-scrihbed in Sccion I. above, he a close, intimate, andsuhsllntial relationship to trade. traffic, and commerceamong the ses cral Stalct, and tend to lead, and have led to.labor disputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1. Bel-Air Bowl, Inc., is an employer within the meaningof Section 2(2) of the Act engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9(b) of the Act:All full time and regular part-time mechanics, pinchasers and desk clerks employed by the Respondent atits Belleville facility, excluding janitors, babysitters andsupervisors as defined in the Act, and excluding allother employees not included in the above-describedunit.4. Since January 30, 1979, and at all times thereafter todate, the Union was, and is now, the exclusive representativeof the above-described appropriate unit for the purpose ofcollective bargaining.5. By withdrawing recognition from the Union on January30, 1979, and since that date refusing to bargain with theUnion as the exclusive representative of the employees in theabove-described appropriate unit; by unilaterally grantingpay increases to employees; by inducing employees toabandon their support for the Union, and by refusing toN.L.R.B. v. Truitt Mfg. Co.. 351 U.S. 149 (1956); East Coast EquipmentCorp.. 229 NLRB 825 (1977); Doubarn Sheet Metal. Inc.. 243 NLRB 821(1979).' American Beef Packerr. Inc.. 193 NLRB 1117. 1120 (1971). The KrogerCompany. 226 NLRB 512 (1976)." In the event no exceptions are filed as provided by Sec. 102.46 of theprovide requested information needed for bargaining, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The unfair labor practices enumerated above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYAs Respondent has been found to have engaged in certainunfair abor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionsdesigned to effectuate the policies of the Act.Having found that Respondent has been obligated sinceJanuary 30, 1979, to bargain with the Union, I shallrecommend that it be required to recognize and, uponrequest, bargain with the Union.Respondent's unlawful activities make appropriate anOrder requiring Respondent to cease and desist from in anymanner infringing upon the statutory rights of employees.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER"The Respondent, Bel-Air Bowl, Inc., Belleville, Illinois, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Announcing and granting pay increases and referringto other possible future economic benefits, including addi-tional pay raises, or other plans to induce employees torevoke their support for the Union or otherwise compellingemployees to choose between accepting a pay raise orsupporting the Union.(b) Bypassing the Union as their employees' exclusivecollective-bargaining representative by negotiating directlywith employees as to rates of pay and possible economicbenefits.(c) Withdrawing recognition and refusing to recognize theUnion, to provide requested information needed for bargain-ing, and to bargain collectively, upon request, with theUnion as the exclusive bargaining representative of all itsemployees in the appropriate unit described below withrespect to wages, hours of employment, and other terms andconditions of employment. The appropriate unit is:All full time and regular part-time mechanics, pinchasers and desk clerks employed by the Respondent atits Belleville facility, excluding janitors, babysitters andsupervisors, as defined in the Act, and excluding allother employees not included in the above-describedunit.Rules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.Il DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:(a) Recognize and, upon request, bargain with the above-named labor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms and conditionsof employment, and if an understanding is reached, embodysuch understanding in a signed agreement.(b) Furnish to the Union the information which wasrequested by Roy B. Hawkins in his letter of February 1,1979. " Fn. 4, supra.' In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of the(c) Post at its Belleville, Illinois, place of business copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 14, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."12